Exhibit 10.3

CONTINGENT STOCK RIGHTS AGREEMENT

by and between

Menlo Therapeutics Inc.

and

[●]

as

Rights Agent

 

 

Dated as of [●]

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.  

Holders of CSRs; Appointment of Rights Agent

     2   Section 2.  

No Certificates

     2   Section 3.  

Registration by the Rights Agent

     2   Section 4.  

Rights of CSR Holder

     2   Section 5.  

Non-transferability

     3   Section 6.  

Transfer of CSRs

     4   Section 7.  

Exercisability of CSRs

     4   Section 8.  

Conversion Procedures

     6   Section 9.  

Payment of Taxes; Tax Reporting

     7   Section 10.  

Reservation of Menlo Common Stock

     7   Section 11.  

Listing of Common Stock

     8   Section 12.  

Adjustment of CSRs

     8   Section 13.  

No Fractional Shares

     10   Section 14.  

Dividends or Other Distributions

     10   Section 15.  

Notices to CSR Holders

     10   Section 16.  

Notices to the Company and Rights Agent

     10   Section 17.  

Supplements and Amendments; Actions

     11   Section 18.  

Enforcement of Rights of Holders

     13   Section 19.  

Certain Rights of the Rights Agent

     13   Section 20.  

Designation; Removal; Successor Rights Agent

     15   Section 21.  

Successors

     15   Section 22.  

Termination

     15   Section 23.  

Governing Law

     16   Section 24.  

Benefits of this Agreement

     16   Section 25.  

Counterparts

     16   Section 26.  

Headings

     16  

 

i



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Agreement

     1  

Commission

     1  

Company

     1  

CSR

     1  

CSR Register

     2  

CSRs

     1  

Current Stock Price

     10  

Effective Time

     1  

Efficacy Determination

     4  

Exchange Ratio

     5  

Foamix

     1  

Foamix Share

     1  

Holder

     2  

Menlo Common Stock

     1  

Menlo Merger Sub

     1  

Merger

     1  

Merger Agreement

     1  

Milestone Date

     4  

Outside Expiration Date

     5  

Permitted Transfer

     3  

Registration Statement

     1  

Reorganizations

     8  

Rights Agent

     1  

Securities Act

     1  

Serlopitant Efficacy Expiration Date

     5  

Serlopitant Significance

     5  

shares of Menlo Common Stock

     9  

Statistical Significance

     5  

Termination Date

     6  

Transfer Agent

     8  

Withholding Agent

     7  

 

ii



--------------------------------------------------------------------------------

This CONTINGENT STOCK RIGHTS AGREEMENT (this “Agreement”), dated as of [●],
2020, is entered into by and between Menlo Therapeutics Inc., a Delaware
corporation (the “Company”), and [●], as Rights Agent (the “Rights Agent”).

W I T N E S S E T H:

WHEREAS, the Company, Giants Merger Subsidiary Ltd., a company incorporated
under the laws of the State of Israel and registered under No. 516103165 with
the Israeli Registrar of Companies, and a direct, wholly-owned subsidiary of the
Company (“Menlo Merger Sub”), and Foamix Pharmaceuticals Ltd., a company
incorporated under the laws of the State of Israel and registered under
No. 51-336881-1 with the Israeli Registrar of Companies (“Foamix”), have entered
into an Agreement and Plan of Merger, dated as of November 10, 2019 (as may be
amended and restated from time to time, the “Merger Agreement”), pursuant to
which, at the Effective Time (as defined in the Merger Agreement, the “Effective
Time”), Menlo Merger Sub will be merged (the “Merger”) with and into Foamix,
with Foamix continuing as the surviving corporation and as a wholly owned
subsidiary of the Company;

WHEREAS, the consideration to be paid by the Company pursuant to the Merger
Agreement includes one contingent stock right as hereinafter described (a “CSR”
and collectively, the “CSRs”) for each ordinary share, par value NIS 0.16 per
share, of Foamix (each, a “Foamix Share”) issued and outstanding immediately
prior to the Effective Time;

WHEREAS, each person who from time to time holds one or more CSRs shall be
entitled to the conversion of such CSRs for such number of shares of Common
Stock, par value $0.0001 per share, of the Company (the “Menlo Common Stock”),
in the amounts and subject to the terms and conditions set forth herein;

WHEREAS, a registration statement on Form S-4 (No. [●]) (the “Registration
Statement”) with respect to, among other securities, the shares of Menlo Common
Stock issuable pursuant to the CSRs, has been prepared and filed by the Company
with the Securities and Exchange Commission (the “Commission”) and has become
effective in accordance with the Securities Act of 1933, as amended (the
“Securities Act”);

WHEREAS, the parties have done all things necessary to make the CSRs, when
issued pursuant to the Merger Agreement and hereunder, the valid obligations of
the Company, and to make this Agreement a valid agreement of the Company, in
accordance with its terms;

WHEREAS, the Company desires the Rights Agent to act on behalf of the Company,
and the Rights Agent is willing to act in connection with the issuance,
transfer, exchange and conversion of CSRs as provided herein; and

WHEREAS, terms used herein but not defined herein, shall have the meanings set
forth in the Merger Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements herein,
the Company and the Rights Agent hereby agree as follows:

Section 1. Holders of CSRs; Appointment of Rights Agent.

(a) As provided in the Merger Agreement, effective as of the Closing, (i) each
Holder will be entitled to one CSR for each Foamix Share issued and outstanding
immediately prior to the Effective Time that is validly accepted for payment,
and paid for, pursuant to Section 2.1(a)(ii) of the Merger Agreement, and
(ii) each Foamix Warrant that is assumed by the Company pursuant to Section 5.20
of the Merger Agreement will become exercisable for one CSR for each Foamix
Share that the holder of such Foamix Warrant would have been entitled to receive
had such Foamix Warrant been exercised prior to the Effective Time.

(b) The Company hereby appoints [●] as the Rights Agent to act as agent for the
Company in accordance with the instructions hereinafter set forth in this
Agreement, and the Rights Agent hereby accepts such appointment. The Company may
from time to time appoint such co-rights agents as it may deem necessary or
desirable. The Rights Agent shall have no duty to supervise, and shall in no
event be liable for, the acts or omissions of any such co-rights agents. In the
event of the appointment of a co-rights agent pursuant to this Section 1, the
Company shall cause such co-rights agent to become vested with the same powers,
rights, duties and responsibilities as if it had originally been named as Rights
Agent.

Section 2. No Certificates. The CSRs shall not be evidenced by a certificate or
other instrument.

Section 3. Registration by the Rights Agent.

(a) The Company and the Rights Agent may deem and treat the registered holder
(the “Holder”) of a CSR as the absolute owner thereof for all purposes, and
neither the Company nor the Rights Agent shall be affected by any notice to the
contrary.

(b) The Company shall cause to be kept at the Rights Agent’s principal office a
register (the “CSR Register”) in which the Rights Agent shall provide for the
up-to-date registration of CSRs. CSRs shall be registered in the names and
addresses of, and in the denomination as set forth in, the applicable letter of
transmittal accompanying the Foamix Shares surrendered by the holder thereof in
connection with the Merger pursuant to the Merger Agreement. The CSRs issued in
consideration for 102 Common Stock shall be registered in the name of the 102
Trustee (as defined in the Merger Agreement) in the CSR Register for the benefit
of the applicable beneficial holder. A Holder may make a written request to the
Rights Agent or the Company to change such Holder’s address of record in the CSR
Register. The written request must be duly executed by the Holder. Upon receipt
of such written request by the Rights Agent or the Company, the Rights Agent
shall promptly record the change of address in the CSR Register. The Rights
Agent shall provide a copy of the CSR Register to the Company upon request.

Section 4. Rights of CSR Holder.

(a) Nothing contained in this Agreement shall be construed as conferring upon
any Holder, by virtue of being a Holder of a CSR, the right to receive
dividends, or the right to vote or to consent or to receive notice as
stockholders in respect of the meetings of stockholders or the election of
directors of the Company or any other matter, or any rights of any kind or
nature whatsoever as a stockholder of the Company, either at law or in equity.

 

2



--------------------------------------------------------------------------------

(b) The CSRs will not represent any equity or ownership interest in the Company,
any constituent company to the Merger or any of their respective affiliates. It
is hereby acknowledged and agreed that a CSR shall not constitute a security of
the Company or of the Surviving Corporation. The rights of a Holder in respect
of the CSRs are limited to those expressed in this Agreement. Notwithstanding
anything herein or in the Merger Agreement to the contrary, none of the Company,
Menlo Merger Sub, or any of their representatives shall have any liability,
responsibility or obligation of any kind to any Holder in their capacity as such
on any basis (including in contract, tort, under federal or state securities law
or otherwise) with respect to, arising out of, or relating to, this Agreement,
the CSRs or the Merger, except to the extent otherwise expressly provided for in
this Agreement.

(c) A Holder may at any time, at such Holder’s option, abandon all of such
Holder’s remaining rights represented by CSRs by transferring such CSR to the
Company or a person nominated in writing by the Company without consideration in
compensation therefor, and such rights will be cancelled. Nothing in this
Agreement is intended to prohibit the Company or its affiliates from offering to
acquire or acquiring the CSRs, in private transactions or otherwise, for
consideration in its sole discretion.

Section 5. Non-transferability. The CSRs and any interest therein shall not be
sold, assigned, pledged, encumbered or in any other manner transferred or
disposed of, in whole or in part, directly or indirectly, other than through a
Permitted Transfer (as defined herein) and, in the case of a Permitted Transfer,
only in accordance with Section 6 hereof and in compliance with applicable
United States federal and state securities laws and the terms and conditions
hereof. Any attempted sale, assignment, transfer, pledge, encumbrance or
disposition of CSRs, in whole or in part, in violation of this Section 5 shall
be void ab initio and of no effect. In addition, each Holder, by virtue of its
acceptance of a CSR, shall be deemed to have agreed to not facilitate or
recognize any attempt by any beneficial owner of such CSR, including any former
street holder of Foamix Shares or any broker, dealer, custodian bank or other
nominee of a former street holder of Foamix Shares to sell, assign, transfer,
pledge, encumber or in any other manner transfer or dispose of, in whole or in
part, directly or indirectly, an interest in such CSR other than through a
Permitted Transfer. A “Permitted Transfer” shall mean (a) respect to all CSRs,
the transfer of any or all of the CSRs on death by will or intestacy; (b) with
respect to all CSRs other than CSRs issued in consideration for 102 Common Stock
(as defined in the Merger Agreement), a transfer of CSRs (i) by instrument to an
inter vivos or testamentary trust in which the CSRs are to be passed to
beneficiaries upon the death of the trustee; (ii) pursuant to a court order of a
court of competent jurisdiction (such as in connection with divorce, bankruptcy
or liquidation); or (iii) a transfer made by operation of law (such as a
merger); provided that any such transferred CSR shall remain subject to the
terms and conditions of this Agreement.

 

3



--------------------------------------------------------------------------------

Section 6. Transfer of CSRs.

(a) Subject to the restrictions on transferability set forth in Section 5
hereof, the Rights Agent shall, from time to time, register the transfer of any
outstanding CSRs pursuant to a Permitted Transfer upon the CSR Register, upon
delivery to the Rights Agent of a written instrument or instruments of transfer
and other requested documentation in form satisfactory to the Company and the
Rights Agent, duly executed by the registered Holder or Holders thereof or by
the duly appointed legal representative thereof or by a duly authorized
attorney, such signature to be guaranteed by a participant in a recognized
Signature Guarantee Medallion Program. A request for a transfer of a CSR shall
be accompanied by such documentation establishing satisfaction of the conditions
set forth in Section 5 hereof, as applicable, as may be reasonably requested by
the Company (including opinions of counsel, if appropriate). Upon receipt of
documentation reasonably satisfactory to the Company, the Company shall
authorize the Rights Agent to permit the transfer of a CSR. The Rights Agent
shall not permit the transfer of a CSR until it is so authorized by the Company.
No transfer of a CSR shall be valid until registered in the CSR Register and any
transfer not duly registered in the CSR Register will be void ab initio. All
transfers of CSRs registered in the CSR Register shall be the valid obligations
of the Company, representing the same rights to receive shares of Menlo Common
Stock as the CSRs transferred then entitled such transferee to receive, and
shall entitle the transferee to the same benefits and rights under this
Agreement as those held by the transferor. No fractional CSRs will be
registered. Notwithstanding anything herein to the contrary, and subject to any
other provision in the Withholding Tax Ruling, the 104H Interim Ruling, and the
104H Tax Ruling (as such terms are defined in the Merger Agreement) or any other
written instructions provided by the Israel Tax Authority, it is hereby
clarified that no transfer of a CSR under this Agreement shall be permitted
and/or effected, unless Menlo and the Rights Agent are fully satisfied that any
and all withholding obligations with respect to Israeli taxes have been met. For
this purpose, the provisions of Section 9 below shall be applicable to any
transfers hereto.

(b) No service charge shall be made for any registration of transfer of CSRs,
but the Company may require payment of a sum sufficient to cover any stamp or
other tax or other governmental charge that is imposed in connection with any
such registration of transfer. The Rights Agent shall have no duty or obligation
to take any action under any Section of this Agreement which requires the
payment by a Holder of a CSR of applicable taxes and charges unless and until
the Rights Agent is satisfied that all such taxes and/or charges have been paid.

Section 7. Exercisability of CSRs.

(a) As used herein, “Milestone Date” shall mean the date on which the Efficacy
Determination is delivered to Menlo. For purposes of this Agreement, “Efficacy
Determination” means (i) the top-line primary endpoint results of both Phase III
PN Trials as delivered in the form set forth (and subject to the terms and
conditions set forth) in Exhibit 2.4(g)(ii) hereto by QST Consultations, LTD to
Menlo; or (ii) if the top-line primary endpoint results of only one Phase III PN
Trials is delivered in the form set forth (and subject to the terms and
conditions set forth) in Exhibit 2.4(g)(ii) hereto by QST Consultations, LTD to
Menlo on or before May 31, 2020, such results as delivered in such form.

(b) Subject to the terms of this Agreement, each CSR shall become convertible
and shall entitle the Holder thereof to receive from the Company the number of
fully paid and nonassessable shares of Menlo Common Stock equal to the Exchange
Ratio (as defined below) together, if applicable, with cash payable in lieu of
fractional shares as provided in Section 13 hereof and any dividends or
distributions payable as provided in Section 14 hereof, in each case subject to
any applicable withholding tax.

 

4



--------------------------------------------------------------------------------

(i) The “Exchange Ratio” shall mean:

(1) (A) if the Efficacy Determination reports that Serlopitant Significance was
not achieved in both Phase III PN Trials or (B) the Milestone Date does not
occur on or before May 31, 2020 (the “Outside Expiration Date”), then each CSR
will be converted into 1.2082 shares of Menlo Common Stock pursuant to the terms
and conditions of this Agreement;

(2) if the Efficacy Determination reports that (A) Serlopitant Significance was
achieved in only one Phase III PN Trial on or before the Outside Expiration
Date, and (B) Serlopitant Significance was not achieved or has not been
determined in the other Phase III PN Trial on or before the Outside Expiration
Date, then each CSR will be converted into 0.6815 shares of Menlo Common Stock
pursuant to the terms and conditions of this Agreement; or

(3) if the Efficacy Determination reports that Serlopitant Significance was
achieved in both Phase III PN Trials on or before the Outside Expiration Date,
then the CSR will automatically be terminated, and the Holder thereof shall not
be entitled to any shares of Menlo Common Stock relating to the CSR or any other
rights under this Agreement (the date on which the CSR will be automatically
terminated, the “Serlopitant Efficacy Expiration Date”).

(4) “Serlopitant Significance” shall mean (as set forth in and in accordance
with the Efficacy Determination) achievement of proof of statistically
significant superiority of serlopitant treatment over placebo treatment on the
primary endpoint (meaning that (A) the Serlopitant 5 mg percent success rate is
numerically greater than the placebo percent success rate and (B) the P-value is
less than 0.05) determined when comparing Worst Itch-Numerical Rating Scale
(WI-NRS) 4-point responder rates between treatments at Week 10, which analysis
shall be based upon the “Intent-to-Treat” population where missing data is
imputed using a Markov Chain Monte Carlo (MCMC) multiple imputation method and
where the primary analytical method is a Cochran-Mantel-Haenszel test.

(c) From and after the Effective Time, (i) the Company shall use reasonable best
efforts to cause Synteract, Inc. and TFS International AB to complete the Phase
III PN Trials and QST Consultations, LTD to deliver the Efficacy Determination,
concurrently for both Phase III PN Trials, to the Company, on or before the
Outside Expiration Date; and (ii) the Company shall publicly disclose a summary
of the results reported in any Efficacy Determination within three (3) Business
Days of the Milestone Date. In the event that either Phase III PN Trial does not
demonstrate Serlopitant Significance, then the Company shall have no further
obligations under this Section 7(c) or otherwise to conduct any further clinical
trials with respect to Serlopitant in the United States, or Europe, as
applicable.

 

5



--------------------------------------------------------------------------------

Section 8. Conversion Procedures.

(a) Subject to the provisions of Section 7 hereof, if Serlopitant Significance
was not achieved in either Phase III PN Trial on or before the Outside
Expiration Date, then within ten (10) Business Days of the occurrence of the
earlier of the Milestone Date or the Outside Expiration Date and, subject to the
tax withholding procedure described in Sections 8(e) and 9(b) below, the Company
shall credit (or shall cause its Transfer Agent to credit) the appropriate
number of book-entry shares of Menlo Common Stock (as determined in accordance
with Section 7(b)) to each Holder in the name of such Holder as recorded in the
CSR Register. Such book-entry shares of Menlo Common Stock shall be deemed to
have been issued and any person so named therein shall be deemed to have become
a holder of record of such shares of Menlo Common Stock as of the Milestone Date
or Outside Expiration Date, as applicable.

(b) If Serlopitant Significance was not achieved in either Phase III PN Trial on
or before the Outside Expiration Date, then within ten (10) Business Days of the
Company informing the Rights Agent of the occurrence of the Milestone Date or
the Outside Expiration Date (as applicable) and the consideration to be paid to
each Holder pursuant to Section 7(b), and subject to the tax withholding
procedure described in Sections 8(e) and 9(b) below, the Company shall deliver
to the Rights Agent any cash necessary to be paid to Holders in lieu of
fractional shares as provided in Section 13 hereof, and the Rights Agent shall
deliver to each Holder at his, her or its address appearing on the CSR Register,
(i) a written notice specifying the number of shares of Menlo Common Stock (if
any) that each CSR was converted into and to whom the shares of Menlo Common
Stock were issued and the Rights Agent shall promptly record such issuance in
the CSR Register and (ii) a check reflecting the amount of any cash in lieu of
fractional shares to be provided to such Holder as provided in Section 13 hereof
and, if applicable, amounts payable pursuant to Section 14. Notwithstanding the
foregoing, any cash necessary to be paid to holders who received the CSRs in
consideration for 102 Common Stock, shall be payable by a wire transfer to the
102 Trustee.

(c) Notwithstanding any other provisions of this Agreement, any portion of the
cash provided by the Company to the Rights Agent as a reserve for purposes of
payments to Holders of cash in lieu of fractional shares pursuant to Section 13
hereof and, if applicable, amounts payable pursuant to Section 14 that remains
unclaimed after the first anniversary of the Milestone Date (including by means
of uncashed checks or invalid addresses on the CSR Register) (the “Termination
Date”) (or such earlier date immediately prior to such time as such amounts
would otherwise escheat to, or become property of, any governmental entity)
shall, to the extent permitted by law, become the property of the Company free
and clear of any claims or interest of any person previously entitled thereto,
and no consideration or compensation shall be payable therefor.

(d) The Rights Agent shall keep copies of this Agreement available for
inspection by the Holders during normal business hours at its office. The
Company shall supply the Rights Agent from time to time with such numbers of
copies of this Agreement as the Rights Agent may request.

(e) Prior to crediting (or causing its Transfer Agent to credit) the appropriate
number of book-entry shares of Menlo Common Stock to each Holder in the name of
such Holder pursuant to Section 8(a) hereof and delivering cash to the Rights
Agent for payment to the Holders in lieu of fractional shares pursuant to
Section 13 hereof, the Company shall deliver to the

 

6



--------------------------------------------------------------------------------

Withholding Agent (as defined in Section 9(b)) a list of all Holders and the
number of shares to be credited thereto and/or cash to be paid thereto, and the
Withholding Agent shall be entitled to deduct or withhold from such shares
and/or cash (if required, in accordance with Section 9(b) below). Upon
completion of any required withholding the Company shall credit (or cause its
Transfer Agent to credit) the appropriate number of shares of Menlo Common Stock
to the Holders pursuant to Section 8(a) and deliver to the Rights Agent the
appropriate amount of cash in lieu of fractional shares to be paid to the
Holders pursuant to Section 8(b).

Section 9. Payment of Taxes; Tax Reporting.

(a) The Company will pay all stamp, transfer or other taxes or governmental
charges, if any, attributable to the initial issuance of shares of Menlo Common
Stock upon the conversion of any CSR; provided, however, that neither the
Company nor the Rights Agent shall be required to pay any tax or taxes which may
be payable in respect of any transfer of a CSR or, upon conversion of a CSR,
issuance of any shares of Menlo Common Stock in a name other than that of the
Holder of a CSR as recorded in the CSR Register, and the Company shall not be
required to issue or deliver such CSR unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.

(b) Foamix, the Company, Exchange Agent (as defined in the Merger Agreement),
the 102 Trustee, Menlo, the Surviving Company, and any other Person who has any
obligation to deduct or withhold from any consideration payable pursuant to this
Agreement (each such Person, a “Withholding Agent”) shall be entitled to deduct
and withhold from any consideration payable or otherwise deliverable pursuant to
this Agreement such amounts as are required to be deducted or withheld
therefrom, all in accordance with the provisions of Sections 2.2(h) through
2.2(k) of the Merger Agreement, which shall apply to the consideration payable
pursuant to this Agreement, mutatis mutandis, including the issuance or transfer
of any CSR, the conversion thereof, the issuance of shares or the payment of
cash in lieu of fractional shares.

(c) The Rights Agent shall comply with all applicable laws and shall adhere to
the provisions set forth in the Withholding Tax Ruling, the 104H Interim Ruling,
and the 104H Tax Ruling (as such terms are defined in the Merger Agreement), and
any other written instructions provided by the Israel Tax Authority, including,
for the avoidance of doubt, regarding Tax reporting and withholding (including
under the tax laws the State of Israel) with respect to any consideration
payable or deliverable to any Holder of CSRs pursuant to this Agreement.

Section 10. Reservation of Menlo Common Stock.

(a) The Company will at all times reserve and keep available, free from
preemptive rights, out of the aggregate of its authorized but unissued Menlo
Common Stock or the authorized and issued Menlo Common Stock held in its
treasury, for the purpose of enabling it to satisfy any obligation to issue
shares of Menlo Common Stock upon conversion of CSRs, the maximum number of
shares of Menlo Common Stock which may then be deliverable upon conversion of
all outstanding CSRs.

 

7



--------------------------------------------------------------------------------

(b) The Company will keep a copy of this Agreement on file with the transfer
agent for Menlo Common Stock (the “Transfer Agent”) and with every subsequent
transfer agent for any shares of the Company’s capital stock issuable upon
conversion of the CSRs. The Company will provide or otherwise make available any
cash which may be payable as provided in Section 13 and Section 14 hereof. The
Company will furnish such Transfer Agent a copy of all notices of adjustments
and certificates related thereto transmitted to each Holder pursuant to
Section 15 hereof.

(c) The Company covenants that all shares of Menlo Common Stock which may be
issued upon conversion of CSRs will, upon issue, be validly authorized and
issued, fully paid, nonassessable, free of preemptive rights and free from all
taxes, liens, charges and security interests with respect to the issuance
thereof. The Company will use its reasonable best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Agreement.

Section 11. Listing of Common Stock. The Company shall from time to time use its
reasonable best efforts so that immediately upon their issuance upon the
conversion of any CSR the shares of Menlo Common Stock will be listed on the
principal national securities exchange in the United States of America, if any,
on which the Company’s other shares of Menlo Common Stock is then listed.

Section 12. Adjustment of CSRs.

(a) The Exchange Ratio shall be adjusted to reflect fully the appropriate effect
of any stock split, reverse stock split, stock dividend (including any dividend
or distribution of securities convertible into Menlo Common Stock),
reorganization, recapitalization, reclassification or other like change with
respect to Menlo Common Stock having a record date on or after the date hereof
and prior to the Milestone Date.

(b) In case of (i) any capital reorganization, other than in the cases referred
to in Section 13(a) hereof and other than any capital reorganization that does
not result in any reclassification of the outstanding shares of Menlo Common
Stock into shares of other stock or other securities or property, or (ii) the
consolidation or merger of the Company with or into another corporation (other
than a merger or consolidation in which the Company is the continuing
corporation and which does not result in any reclassification of the outstanding
shares of Menlo Common Stock into shares of other stock or other securities or
property), or (iii) the sale of all or substantially all of the assets of the
Company, in each case on or after the date hereof and prior to the Milestone
Date (collectively such actions being hereinafter referred to as
“Reorganizations”), there shall thereafter be deliverable upon conversion of any
CSR in accordance with the terms hereof (in lieu of the number of shares of
Menlo Common Stock theretofore deliverable) the number of shares of stock or
other securities, property or cash to which a holder of the number of shares of
Menlo Common Stock that would otherwise have been deliverable upon the
conversion of such CSR would have been entitled upon such Reorganization if the
Milestone Date had occurred and such CSR had been converted in full immediately
prior to such Reorganization. In case of any Reorganization, appropriate
adjustment, as determined in good faith by the board of directors of the
Company, whose determination shall be described in a duly adopted resolution

 

8



--------------------------------------------------------------------------------

certified by the Company’s Secretary or Assistant Secretary, shall be made in
the application of the provisions herein set forth with respect to the rights
and interests of Holders so that the provisions set forth herein shall
thereafter be applicable, as nearly as possible, in relation to any such shares
or other securities, property or cash thereafter deliverable upon conversion of
CSRs.

(c) The Company shall not effect any such Reorganization unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such Reorganization or the corporation or other
entity purchasing such assets shall expressly assume, by a supplemental
contingent stock rights agreement or other acknowledgment executed and delivered
to the Rights Agent, the obligation to deliver to the Rights Agent and to cause
the Rights Agent to deliver to each such Holder such shares of stock, securities
or assets as, in accordance with the foregoing provisions, such Holder may be
entitled to in accordance with the terms hereof upon the occurrence of the
Milestone Date, and the due and punctual performance and observance of each and
every covenant, condition, obligation and liability under this Agreement to be
performed and observed by the Company in the manner prescribed herein. The
provisions of Section 13(b) and Section 13(c) shall apply to successive
Reorganization transactions.

(d) Irrespective of any adjustments in the number or kind of shares issuable
upon the conversion of the CSRs, CSRs theretofore or thereafter issued may
continue to express the same dollar value and number and kind of shares as are
stated in the CSRs initially issuable pursuant to this Agreement.

(e) Whenever an adjustment is made to the terms of the CSRs pursuant to this
Section 13, the Company shall provide the notices required by Section 16 hereof.

(f) The Rights Agent has no duty to determine when an adjustment under this
Section 13 should be made, how it should be made or what it should be. The
Rights Agent has no duty to determine whether any provisions of a supplemental
contingent stock rights agreement under Section 13(b) are correct. The Rights
Agent makes no representation as to the validity or value of any securities or
assets issuable upon conversion of CSRs. The Rights Agent shall not be
responsible for the Company’s failure to comply with this Section 13.

(g) For purpose of this Section 13, the term “shares of Menlo Common Stock”
shall mean (i) shares of the class of stock designated as Common Stock, par
value $0.0001 per share, of the Company as of the date of this Agreement, and
(ii) shares of any other class of stock resulting from successive changes or
reclassification of such shares consisting solely of changes in par value, or
from par value to no par value, or from no par value to par value. In the event
that at any time, as a result of an adjustment made pursuant to this Section 13,
the Holders of CSRs shall become entitled to receive any securities of the
Company other than, or in addition to, shares of Menlo Common Stock, thereafter
the number or amount of such other securities so issuable upon conversion of
each CSR shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
shares of Menlo Common Stock issuable hereunder contained in Section 13(a), and
the provisions of Section 6, Section 7, Section 8, Section 9, Section 10 and
Section 13 with respect to the shares of Menlo Common Stock issuable hereunder
or Menlo Common Stock shall apply on like terms to any such other securities.

 

9



--------------------------------------------------------------------------------

Section 13. No Fractional Shares. The Company shall not be required to issue
fractional shares of Menlo Common Stock upon conversion of CSRs. If more than
one CSR shall be convertible at the same time with respect to the same Holder,
the number of full shares of Menlo Common Stock which shall be issuable upon the
conversion thereof shall be computed on the basis of the aggregate number of
shares of Menlo Common Stock issuable upon the conversion of the CSRs. If any
fraction of a share of Menlo Common Stock would, except for the provisions of
this Section 13, be issuable on the conversion of any CSRs, the Company shall
pay, without interest, an amount determined by the Current Stock Price. The
“Current Stock Price” shall equal the average per share closing sale prices of
Menlo Common Stock on the Nasdaq Stock Market as reported by the Wall Street
Journal for the five (5) full trading days ending on the fifth (5th) trading
date after the later of (i) the Milestone Date or (ii) the Expiration Date.

Section 14. Dividends or Other Distributions. No dividend or other distribution
declared with respect to Menlo Common Stock with a record date prior to the
Milestone Date shall be paid to Holders of CSRs. To the extent any shares of
Menlo Common Stock are issued to Holders pursuant to Section 8(a), there shall
be paid to such Holders the amount of dividends or other distributions, without
interest, declared with a record date after the Milestone Date.

Section 15. Notices to CSR Holders. Upon any adjustment pursuant to Section 13
hereof, the Company shall give prompt written notice of such adjustment to the
Rights Agent and shall cause the Rights Agent, on behalf of and at the expense
of the Company, within ten (10) days after notification is received by the
Rights Agent of such adjustment, to mail by first class mail, postage prepaid,
to each Holder a notice of such adjustment(s) and shall deliver to the Rights
Agent a certificate of the Chief Financial Officer of the Company, setting forth
in reasonable detail (i) the terms of such adjustment(s), (ii) a brief statement
of the facts requiring such adjustment(s) and (iii) the computation by which
such adjustment(s) was made. Where appropriate, such notice may be given in
advance and included as a part of the notice required under the other provisions
of this Section 15.

Section 16. Notices to the Company and Rights Agent. Any notice or demand
authorized by this Agreement to be given or made by the Rights Agent or by any
Holder to or on the Company shall be sufficiently given or made when received at
the office of the Company expressly designated by the Company as its office for
purposes of this Agreement (until the Rights Agent is otherwise notified in
accordance with this Section 16 by the Company), as follows:

Menlo Therapeutics Inc.

200 Cardinal Way, 2nd Floor

Redwood City, California 94063

Fax: (650) 249-0205

Attention: Steven Basta

 

10



--------------------------------------------------------------------------------

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Fax: (212) 735-2000

Attention: Marie L. Gibson, Esq.

Meitar Liquornik Geva Leshem Tal

16 Abba Hillel Silver Rd.

Ramat Gan 5250608, Israel

Fax: 972 3 610 3755

Attention: J. David Chertok

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attention: Mark V. Roeder, Joshua M. Dubofsky

Emails: Mark.Roeder@lw.com, Josh.Dubofsky@lw.com

Any notice pursuant to this Agreement to be given by the Company or by any
Holder(s) to the Rights Agent shall be sufficiently given when received by the
Rights Agent at the address appearing below (until the Company is otherwise
notified in accordance with this Section 16 by the Rights Agent).

[Rights Agent]

[●]

Email: [●]

Attention: [●]

Section 17. Supplements and Amendments; Actions.

(a) Without the consent of any Holders, the Company, at any time and from time
to time, may enter into one or more amendments hereto, for any of the following
purposes:

(i) to evidence the succession of another person to the Company and the
assumption by any such successor of the covenants of the Company herein;
provided that such succession and assumption is in accordance with the terms of
this Agreement;

(ii) to evidence the succession of another person as a successor Rights Agent
and the assumption by any successor of the covenants and obligations of such
Rights Agent herein; provided that such succession and assumption is in
accordance with the terms of this Agreement;

(iii) to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Company shall consider to be for
the protection of Holders; provided that in each case, such provisions shall not
adversely affect the rights of the Holders;

 

11



--------------------------------------------------------------------------------

(iv) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; provided that in each case, such provisions shall not adversely
affect the rights of Holders;

(v) as may be necessary or appropriate to ensure that CSRs are not subject to
registration under the Securities Act or the U.S. Securities Exchange Act of
1934, as amended and the rules and regulations made thereunder, or any
applicable state securities or “blue sky” laws;

(vi) to cancel CSRs (i) in the event that any Holder has abandoned its rights in
accordance with Section 4(c) or (ii) following the transfer of such CSRs to the
Company or its affiliates in accordance with Section 5; or

(vii) as may be necessary or appropriate to ensure that the Company complies
with applicable law.

In addition to the foregoing, upon the request of the Company, the Rights Agent
hereby agrees to enter into one or more amendments hereto to evidence the
succession of another person as a successor Rights Agent and the assumption by
any successor of the covenants and obligations of such Rights Agent herein.

(b) With the written consent of the Holders of not less than a majority of the
then outstanding CSRs delivered to the Company, the Company may enter into one
or more amendments hereto for the purpose of adding, eliminating or changing any
provision of this Agreement if such addition, elimination or change is in any
way adverse to the rights of Holders. It shall not be necessary for any written
consent of Holders under this Section 17(b) to approve the particular form of
any proposed amendment, but it shall be sufficient if such written consent shall
approve the substance thereof.

(c) The consent of each Holder affected shall be required for any amendment
pursuant to which the number of shares of Menlo Common Stock issuable upon
conversion of CSRs would be decreased (not including adjustments contemplated
hereunder).

(d) Promptly after the execution by the Company of any amendment pursuant to the
provisions of this Section 17, the Company shall mail by first class mail,
postage prepaid, a notice thereof to the Holders at their addresses as they
shall appear on the CSR Register, setting forth in general terms the substance
of such amendment.

(e) Upon the execution of any amendment under this Section 17, this Agreement
shall be modified in accordance therewith, such amendment shall form a part of
this Agreement for all purposes and every Holder shall be bound thereby.

(f) The Rights Agent shall be entitled to receive and shall be fully protected
in relying upon an officers’ certificate and opinion of counsel as conclusive
evidence that any such amendment or supplement is authorized or permitted
hereunder, that it is not inconsistent herewith, and that it will be valid and
binding upon the Company in accordance with its terms.

 

12



--------------------------------------------------------------------------------

Section 18. Enforcement of Rights of Holders. Any actions seeking enforcement of
the rights of Holders hereunder may be brought either by the Rights Agent or the
Holders of a majority of the issued and then outstanding CSRs.

Section 19. Certain Rights of the Rights Agent. The Rights Agent undertakes the
duties and obligations imposed by this Agreement upon the following terms and
conditions, by all of which the Company and the Holders, by their acceptance of
CSRs, shall be bound:

(a) The statements contained herein and in any notice delivered by the Company
shall be taken as statements of the Company, and the Rights Agent assumes no
responsibility for the correctness of any of the same except such as describe
the Rights Agent or any action taken by it. The Rights Agent assumes no
responsibility with respect to the distribution of the CSRs except as herein
otherwise provided.

(b) The Rights Agent shall not be responsible for any failure of the Company to
comply with the covenants contained in this Agreement or in the CSRs to be
complied with by the Company.

(c) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either by itself (through its
employees) or by or through its attorneys or agents (which shall not include its
employees) and shall not be responsible for the misconduct of any agent
appointed with due care.

(d) The Rights Agent may consult at any time with legal counsel satisfactory to
it (who may be counsel for the Company), and the Rights Agent shall incur no
liability or responsibility to the Company or to any Holder in respect of any
action taken, suffered or omitted by it hereunder in good faith and in
accordance with the opinion or the advice of such counsel.

(e) Whenever in the performance of its duties under this Agreement the Rights
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless such evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chairman of the Board, the President, Chief
Financial Officer, one of the Vice Presidents, the Treasurer or the Secretary of
the Company and delivered to the Rights Agent; and such certificate shall be
full authorization to the Rights Agent for any action taken or suffered in good
faith by it under the provisions of this Agreement in reliance upon such
certificate.

(f) The Company agrees to (i) pay the Rights Agent reasonable compensation for
all services rendered by the Rights Agent in the performance of its duties under
this Agreement as agreed upon in writing by the Rights Agent and the Company on
or prior to the date of this Agreement, (ii) reimburse the Rights Agent for all
reasonable and properly documented out-of-pocket expenses, taxes and
governmental charges and other charges of any kind and nature incurred by the
Rights Agent (including reasonable fees and expenses of the Rights Agent’s
counsel and agents) in the performance of its duties under this Agreement and

 

13



--------------------------------------------------------------------------------

(iii) indemnify the Rights Agent and hold it harmless against any and all
liabilities, including judgments, costs and counsel fees, for anything done or
omitted by the Rights Agent in the performance of its duties under this
Agreement, except as a result of (y) the Rights Agent’s negligence, bad faith or
willful misconduct or breach of this Agreement; or (z) the Rights Agent (or
anyone on its behalf) not complying with and/or adhering to the provisions of
the Withholding Tax Ruling, the 104H Interim Ruling, and the 104H Tax Ruling (as
such terms are defined in the Merger Agreement), or any other written
instructions provided by the Israel Tax Authority, or otherwise with respect to
any tax withholding made or not made by the Rights Agent (or anyone on its
behalf).

(g) The Rights Agent shall be under no obligation to institute any action, suit
or legal proceeding or to take any other action likely to involve expense unless
the Company or one or more Holders shall furnish the Rights Agent with
reasonable security and indemnity satisfactory to the Rights Agent for any costs
and expenses which may be incurred, but this provision shall not affect the
power of the Rights Agent to take such action as the Rights Agent may consider
proper, whether with or without any such security or indemnity. All rights of
action under this Agreement or under any of the CSRs may be enforced by the
Rights Agent, and any such action, suit or proceeding instituted by the Rights
Agent shall be brought in its name as Rights Agent, and any recovery of judgment
shall be for the ratable benefit of the Holders, as their respective rights or
interests may appear.

(h) The Rights Agent and any stockholder, director, officer or employee of the
Rights Agent may buy, sell or deal in any other securities of the Company or
become pecuniarily interested in any transactions in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Rights Agent under this Agreement or such
director, officer or employee. Nothing herein shall preclude the Rights Agent
from acting in any other capacity for the Company or for any other legal entity,
including, without limitation, acting as Transfer Agent or as a lender to the
Company or an affiliate thereof.

(i) The Rights Agent shall act hereunder solely as agent, and its duties shall
be determined solely by the provisions hereof. The Rights Agent shall not be
liable for anything which it may do or refrain from doing in connection with
this Agreement except for (i) its own negligence, bad faith or willful
misconduct; and (ii) such actions as provided in Section 19(f)(ii) above.

(j) The Rights Agent will not incur any liability or responsibility to the
Company or to any Holder for any action taken in reliance on any notice,
resolution, waiver, consent, order, certificate, or other paper, document or
instrument reasonably believed by it to be genuine and to have been signed, sent
or presented by the proper party or parties.

(k) The Rights Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Rights Agent) or in respect of the validity of any CSR;
nor shall the Rights Agent by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Menlo Common Stock (or other stock) to be issued pursuant to this Agreement
or any CSR, or as to whether any shares of Menlo Common Stock (or other stock)
will, when issued, be validly issued, fully paid and nonassessable.

 

14



--------------------------------------------------------------------------------

(l) The Rights Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from the Chairman of the
Board, the President, any Vice President or the Secretary of the Company, and to
apply to such officers for advice or instructions in connection with its duties,
and shall not be liable for any action taken or suffered to be taken by it in
good faith and without negligence in accordance with instructions of any such
officer or officers.

Section 20. Designation; Removal; Successor Rights Agent. The Rights Agent may
resign at any time and be discharged from its duties under this Agreement by
giving to the Company thirty (30) days’ notice in writing. The Company may
remove the Rights Agent or any successor rights agent by giving to the Rights
Agent or successor rights agent thirty (30) days’ notice in writing. If the
Rights Agent shall resign or be removed or shall otherwise become incapable of
acting, the Company shall appoint a successor to the Rights Agent, subject to
the provisions of the Withholding Tax Ruling, the 104H Interim Ruling, and the
104H Tax Ruling (as such terms are defined in the Merger Agreement), and
obtaining written approval from the Israel Tax Authority. If the Company shall
fail to make such appointment within a period of thirty (30) days after such
removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Rights Agent or by any Holder (who
shall with such notice submit his, her or its CSR for inspection by the
Company), then any Holder may apply to any court of competent jurisdiction for
the appointment of a successor to the Rights Agent. Pending appointment of a
successor rights agent, either by the Company or by such court, the duties of
the Rights Agent shall be carried out by the Company. Any successor rights
agent, whether appointed by the Company or such a court, shall be a bank or
trust company in good standing, incorporated under the laws of the United States
of America or any State thereof or the District of Columbia and having at the
time of its appointment as rights agent a combined capital and surplus of at
least $10,000,000. After appointment, the successor rights agent shall be vested
with the same powers, rights, duties and responsibilities as if it had been
originally named as Rights Agent without further act or deed; but the former
Rights Agent shall deliver and transfer to the successor rights agent any
property at the time held by it hereunder, and execute and deliver any further
assurance, conveyance, act or deed necessary for such purpose. In the event of
such resignation or removal, the Company or the successor rights agent shall
mail by first class mail, postage prepaid, to each Holder, written notice of
such removal or resignation and the name and address of such successor rights
agent. Failure to file any notice provided for in this Section 20, however, or
any defect therein, shall not affect the legality or validity of the resignation
or removal of the Rights Agent or the appointment of the successor rights agent,
as the case may be.

Section 21. Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company, the Rights Agent or any Holder shall bind and
inure to the benefit of their respective successors, assigns, heirs and personal
representatives.

Section 22. Termination. This Agreement shall terminate on the earlier of
(i) the Serlopitant Efficacy Expiration Date and (ii) the Termination Date.
Notwithstanding anything to the contrary contained herein, the indemnification
contained in Section 19(f) shall survive termination of this Agreement.

 

15



--------------------------------------------------------------------------------

Section 23. Governing Law. THIS AGREEMENT AND EACH CSR ISSUED HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.

Section 24. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any person or corporation other than the Company, the
Rights Agent and the Holders any legal or equitable right, remedy or claim under
this Agreement; but this Agreement shall be for the sole and exclusive benefit
of the Company, the Rights Agent and the Holders.

Section 25. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same agreement.

Section 26. Headings. The headings and table of contents contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

Menlo Therapeutics Inc. By:  

 

  Name: [●]   Title:   [●] [●] as Rights Agent By:  

 

  Name: [●]